Exhibit 10.1

CONSULTING AGREEMENT

 

This agreement (the “Agreement”) is entered into as of September 3, 2019 (the
“Effective Date”) by and between Strongbridge U.S. Inc., having an address at
900 Northbrook Drive, Suite 200, Trevose, PA 19053 (“Company”) and A. Brian
Davis, having an address at 504 School House Lane, Willow Grove, PA 19090
(“Consultant”).

 

Consultant and Company agree as follows:

 

1.            Services.  Company hereby engages Consultant and Consultant hereby
accepts Company’s engagement to provide the consulting services described in
Exhibit A attached hereto and made a part hereof (the “Services”).  Consultant
shall perform the Services in a diligent, workmanlike and professional manner in
accordance with industry standards.

 

2.            Compensation.  As full and complete compensation for the
performance of the Services and in consideration of the other obligations,
representations and warranties made by Consultant hereunder, Company agrees to
pay Consultant in accordance with Exhibit A attached hereto and made a part
hereof.

3.            Options.  Exhibit B sets forth a list of all vested stock options
held by Consultant as of the Effective Date.  Notwithstanding the terms of
Section 3(b)(i) of the Option Agreements or similar provisions of any other
agreements or documents that govern stock option awards granted by Strongbridge
Biopharma plc to Consultant (collectively, the “Option Agreements”), any vested
stock options held by the Consultant as of the Effective Date shall continue to
be exercisable during the Initial Term.  In all other respects, the provisions
of the Option Agreements shall continue in full force and effect.

4.            Term.  Unless terminated earlier in accordance with Section 12,
this Agreement shall be effective from the Effective Date until the close of
business on September 2, 2020 (the “Initial Term”).  This Agreement may be
extended upon the mutual agreement of the parties.

 

5.            Records.  Consultant shall keep accurate and complete records
relating to the Services.  All such records, whether paper or electronic, shall
be the sole property of Company and subject to Company’s control and review at
any time.  Promptly upon the termination or expiration of this Agreement, all
such records, whether they were prepared by Consultant solely or jointly with
others, all Confidential Information (as defined below), any other property of
Company and any materials provided to Consultant by Company, shall be turned
over by Consultant to Company.

 

6.            Representations.  Consultant represents, warrants and covenants
that (i) Consultant is free to enter into this Agreement and (ii) Consultant
will comply with all applicable laws, rules and regulations in performing
Consultant’s obligations hereunder.

 

7.            Debarment.  Consultant certifies that Consultant and Consultant’s
directors, officers, agents, subcontractors and employees: (i) have not been and
are not currently excluded pursuant to 42 U.S.C. §1320a-7 or similar state
exclusion authority, debarred, or otherwise ineligible to participate in any
Federal health care program as that term is defined in 42 U.S.C. §1320a-7b(f) or
comparable state programs; (ii) have not been convicted of a criminal offense
related to the provision of health care items or services or any other offense
that may lead to exclusion under 42 U.S.C. §1320a-7 or similar state exclusion
authority; or (iii) to Consultant’s knowledge are not under investigation or
otherwise aware of any circumstances which may result in being excluded from
participation in any Federal or state health care program.  Consultant maintains
an ongoing obligation to ensure the accuracy of this certification.  If any
change in circumstance occurs to make this certification inaccurate, Consultant
must notify Company in writing immediately and Company shall have the right to
immediately terminate this Agreement if the above certification is or becomes
untrue.

 

8.            Confidential Information.  Consultant acknowledges that
information or materials will be made available to Consultant or developed by
Consultant in connection with the performance of the Services, including










 

without limitation e-mail files and other documents created by, reviewed by, or
made available to Consultant during his employment with the Company
(“Confidential Information”).  During the term of this Agreement and thereafter,
Consultant shall not: (i) disclose to any third party any of the Confidential
Information; (ii) permit any third party to have access to the Confidential
Information; or (iii) use the Confidential Information for any purpose other
than in connection with Consultant’s performance of the Services.
Notwithstanding the foregoing (1) the term “Confidential Information” shall not
include any information or material that: (a) is or becomes available in the
public domain through no fault of, or act or failure to act on the part of
Consultant; (b) is rightfully in Consultant’s possession at the time of
disclosure as evidenced by Consultant’s written records maintained in the
ordinary course of business; or (c) is obtained by Consultant from any third
party that is lawfully in possession of such Confidential Information and not in
violation of any contractual or legal obligation with respect to such
Confidential Information and (2) Consultant shall have the right to disclose
Confidential Information to a subcontractor provided that (a) Company has
provided its written consent with respect to such subcontractor pursuant to
Section 14 and (b) Consultant shall disclose only such Confidential Information
as is necessary for subcontractor to perform its services.

 

Consultant acknowledges that remedies at law would be inadequate to protect
Company against any actual or threatened breach of this Section 8 by Consultant,
and, without prejudice to any other rights and remedies otherwise available to
Company, Consultant agrees to the granting of injunctive relief in Company’s
favor without proof of actual damages.

 

If Consultant is (i) requested in any judicial or administrative proceeding or
by any governmental or regulatory authority to disclose any Confidential
Information, Consultant shall give Company prompt notice of such a request so
that Company may seek an appropriate protective order or waive compliance or
(ii) compelled by a judicial or administrative proceeding or by any governmental
or regulatory authority to disclose the Confidential Information, it will give
Company prompt notice of such event and will furnish only that portion that is
legally required and will exercise all reasonable efforts to obtain reliable
assurance that confidential treatment will be afforded to the Confidential
Information.

 

9.            Ownership.  Company will own all right, title and interest in and
to all Inventions conceived or reduced to practice by Consultant alone or
jointly in connection with Consultant’s performance of Services. For the purpose
of this Agreement, “Inventions” shall mean any inventions, discoveries, patent
applications, patents, certificates of invention, trademarks, copyrightable
subject matter, writings, improvements, ideas, designs, drawings, computer
models, data, concepts, know how, trade secrets, test results, packaging, logos,
names, tradenames, tradedress and all materials incorporating the foregoing or
business methods relating to the subject matter of this Agreement or otherwise
to the affairs of Company.

 

Consultant warrants that (i) all Inventions conceived or reduced to practice in
connection with the performance of the Services are or will be original
creations; and (ii) Consultant shall not misappropriate the intellectual
property rights of a third party in connection with the performance of the
Services.

 

Consultant will assist Company, during the term of this Agreement and
thereafter, in the procurement, maintenance, protection, assignment, and
enforcement of Company's rights with respect to Inventions.  In addition,
Consultant will, upon Company's request, promptly deliver to Company (without
further consideration but at Company's expense) executed assignments or other
instruments and do such other acts as may be deemed necessary or desirable by
Company to protect Company's worldwide rights with respect to any
Inventions.  It is understood that Consultant will take such action whenever
Company shall make such request whether during the term of this Agreement or
thereafter.

 

10.          Independent Contractor.  Consultant’s status shall be that of an
independent contractor without the capacity to bind Company.  Neither Consultant
nor any employee, agent or subcontractor of Consultant shall be considered an
agent or employee of Company.  Consultant shall be responsible for ensuring
payment of all unemployment, social security, payroll, contributions and other
taxes with respect to such employees, agents or subcontractors.  Consultant
shall be responsible to Company for all Services performed by Consultant’s
employees, agents and subcontractors.

 

11.          [Deleted]

 










 

12.          Termination.  Consultant shall have the right to terminate this
Agreement for any reason upon ten (10) days' written notice to Company, in which
case the fees payable hereunder shall be pro-rated through the date of
termination.  If Consultant is in material breach of any of the terms of this
Agreement, Company shall have the right to terminate this Agreement upon 30
days' written notice to Consultant specifying such breach; provided, however, if
Consultant cures the default within a  five (5) day period, this Agreement shall
continue in full force and effect.  Otherwise, except as provided in Section 7,
Company may not terminate this Agreement prior to September 2, 2020.

 

13.          Survival.  Sections 5, 7, 8, 9, 10 and 12 of this Agreement shall
survive the termination or expiration of this Agreement.

 

14.          Assignment and Subcontracting.  This Agreement may not be assigned
by Consultant, including by the operation of law or otherwise.  Subject to the
foregoing, this Agreement is binding upon and shall inure to the benefit of
Consultant and Company and its successors in interest.  Consultant shall not
subcontract the performance of the Services or any portion thereof to a third
party without the prior written consent of Company.

 

15.          Waiver.  A waiver by either party of any term or condition of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach thereof.  All
rights, remedies, undertakings or obligations contained in this Agreement shall
be cumulative and none of them shall be in limitation of any other right, remedy
undertaking or obligation of either party.

 

16.          Notices.  Any notice required or permitted by the Agreement shall
be in writing and shall be (i) delivered personally, effective on the date of
delivery, (ii) sent via overnight delivery by a nationally recognized overnight
courier to be effective the day following deposit, or (iii) sent by certified or
registered mail, postage prepaid, return receipt requested, to be effective
three (3) days after deposit.  Notices shall be addressed to the party concerned
at the address set forth in the preamble of this Agreement or at such other
address as such party may subsequently designate by like notice from time to
time.

 

Any notice given to Company shall also be given to Strongbridge Biopharma plc,
900 Northbrook Drive, Suite 200, Trevose, PA 19053, Attn: Chief Legal Officer.

 

17.          Entire Agreement; Inconsistencies.  This Agreement and the Exhibits
attached hereto constitute the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements between Company
and Consultant with respect to the matters addressed herein and can only be
modified by a written amendment signed by Consultant and
Company.  Notwithstanding the foregoing, the obligations of Consultant under any
existing nondisclosure or confidentiality agreements with Company, the
obligations of Company and Strongbridge Biopharma plc under Consultant’s
employment agreement and equity award agreements, and the obligations of the
parties under the letter agreement between them dated August 29, 2019 shall
continue.

 

18.          No Third Party Beneficiaries. Nothing herein, express or implied,
is intended to or shall confer upon any other person or entity any right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

19.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the Commonwealth of Pennsylvania.

 

20.          Severance.  If a court of competent jurisdiction determines that
any portion of this Agreement is unenforceable, then (i) that portion shall be
deemed to be amended to reflect the original intent of the parties to the extent
permitted by law and, (ii) it shall not affect the enforceability of the
remainder of this Agreement.

 

21.          Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

22.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 










 

IN WITNESS WHEREOF, Company and Consultant have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

 

 

 

STRONGBRIDGE U.S. INC.

 

 

 

 

 

 

 

 

By:

 

A.    Brian Davis

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

 

For purposes of Section 3 of this Agreement only:

 

 

 

 

STRONGBRIDGE BIOPHARMA PLC

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

 










 

EXHIBIT A

 

PART 1: DESCRIPTION OF THE SERVICES

 

Consultant will provide advisory services to the Company, as reasonably
requested by the Company from time to time and at times mutually agreed,
relating to the Company’s business, financial reporting or statements, or other
business matters.  These Services may be provided remotely from Consultant’s
home or other location of his choice.  The Company agrees to exercise its
reasonable best efforts to schedule and limit the need for the Services to avoid
disruption of Consultant’s personal or other professional obligations.  Given
the limited scope of the Services, the parties agree that Consultant’s
resignation from employment on the Effective Date will constitute a “separation
from service” within the meaning of Treas. Reg. § 1.409A-1(h).

 

PART 2: COMPENSATION/PAYMENT SCHEDULE

 

Consultant shall be paid Five Thousand Dollars ($5,000.00) per month (or such
pro rata portion in the event of termination in accordance with Section 12)
during the Initial Term.

 










EXHIBIT B

 

VESTED STOCK OPTIONS

 

 

 

 

Grant Type

Grant Date

Shares

Strike Price

Expiration

Stock Option

5/26/2015

36,362

$15.71

5/26/2025

Stock Option

7/21/2015

133,363

$18.80

7/21/2020

Stock Option

2/26/2016

56,875

$3.94

2/26/2026

Stock Option

2/23/2017

112,500

$2.90

2/23/2027

Stock Option

2/5/2018

43,125

$6.65

2/5/2028

Stock Option

2/20/2019

13,563

$4.67

2/20/2029

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



